Exhibit 10.57
REDEMPTION OF MEMBERSHIP INTERESTS AGREEMENT
          This Redemption of Membership Interests Agreement(this “Agreement”) is
made as of the 25th day of November, 2009 by and between COLONIAL OFFICE JV LLC,
a Delaware limited liability company, having an address at 2101 6th Avenue
North, Suite 750, Birmingham, Alabama 35203 (“Member”) and CRTP OP LLC, a
Delaware limited liability company, having an address c/o DRA Advisors LLC, 220
East 42nd Street, New York, New York 10017 (the “Company”) and DRA CRT
ACQUISITION CORP., a Delaware corporation, having an address c/o DRA Advisors
LLC, 220 East 42nd Street (27th Floor), New York, New York 10017 (“DRA Member”).
W I T N E S S E T H :
          WHEREAS, Member, as owner of a fifteen percent (15%) membership
interest (the “Colonial Membership Interests”) and DRA Member, as owner of an
eighty-five percent (85%) membership interest, are the sole members of the
Company, pursuant to that certain Amended and Restated Limited Liability Company
Agreement dated as of September 27, 2005 as amended by the First Amendment to
Amended and Restated Limited Liability Company Agreement dated as of
December 30, 2008 (as amended, the “LLC Agreement”); and
          WHEREAS, the Company directly or indirectly through wholly owned
subsidiaries, and the Company together with third party joint venture partners
directly or indirectly through wholly owned subsidiaries (each such subsidiary
directly owning real property interests, an “Owner,” and collectively, the
“Owners”) owns, one hundred (100%) percent of the real property interests
including those listed on Exhibit 2 attached hereto (together with the land and
all of the Owner’s right, title and interest in and to any and all associated
real and personal property and appurtenant rights and all items of tangible
personal property which are located thereon and owned by the applicable Owner,
collectively, the “Property”);
          WHEREAS, Colonial Realty Limited Partnership (“Colonial Guarantor”),
an affiliate of Colonial, is a guarantor under the Limited Guaranty (the
“Guaranty”) entered into in connection the Promissory Note secured by that
certain Deed to Secure Debt from CRT/McGinnis Office, Ltd., each dated
December 30, 2008, delivered by Colonial Guarantor to Wells Fargo Bank, National
Association for the existing debt encumbering the Property known as McGinnis
Park located in Alpharetta, Georgia (“McGinnis”); and
          WHEREAS, the Company has agreed to redeem the Colonial Membership
Interests and Member has agreed to transfer, assign and convey all of its right,
title and interest in the Colonial Membership Interests to the Company to
effectuate such redemption on the date of the Membership Closing (as hereinafter
defined), subject to the terms and conditions of this Agreement.

 



--------------------------------------------------------------------------------



 



          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Member, the Company and the DRA
Member hereby agree as follows:
          1. Intentionally Deleted.
          2. Upon the terms and subject to the conditions set forth in this
Agreement and in reliance upon the representations, warranties, covenants and
conditions contained in this Agreement, on the date of the Membership Closing,
Member shall convey, assign, transfer and deliver to the Company, and the
Company shall redeem and accept from Member, the Colonial Membership Interests.
The parties intend that the Membership Closing as defined in this Agreement
shall occur simultaneously with the “Membership Closing” as defined in that
certain Agreement for Purchase of Membership Interests, dated as of the date
hereof by and between the Company and ACP Fitness Center LLC, as seller, and the
Member and Colonial Properties Services Inc., as purchaser, of the Company’s one
hundred (100%) percent membership interests in CRT Ravinia MZ LLC and ACP
Fitness Center LLC’s fifty (50%) percent membership interests in TRC Holdings
LLC (“Ravinia Sale Agreement”).
          3. The redemption value for the Colonial Membership Interests shall be
Seven Million Six Hundred Twenty Thousand Six Hundred Thirty-four Dollars
($7,620,634.00), which reflects adjustments pursuant to Section 7 below, and
shall form part of the purchase price pursuant to Section 3 of the Ravinia Sale
Agreement.
          4. The closing of the redemption of the Colonial Membership Interests
shall occur as of the date hereof (the “Membership Closing”) and in connection
therewith:

  (a)   Member shall execute and deliver (or cause to be executed and delivered)
to the Company two (2) original counterparts of:

               (i) an Assignment and Assumption of Colonial Membership
Interests, in the form annexed hereto as Exhibit 1 (the “Assignment”), as
assignor;
               (ii) a duly executed certificate of Member in the applicable form
set forth in Treasury Regulations §1.1445-2(b)(2);
               (iii) the settlement statement reflecting the prorations and
adjustments required under Section 7 of this Agreement (the “Closing
Statement”); and
               (iv) a secretary’s certificate from a secretary of Member or the
authorizing entity, certifying the legal existence and good standing of Member
in the State of Delaware and the power and authority of the relevant entity on
behalf of Member to execute and deliver this Agreement and all other documents
contemplated in connection therewith, and to perform all obligations of Member
hereunder and thereunder.

  (b)   The Company shall execute and deliver (or cause to be executed and
delivered) to Member two (2) original counterparts of:

2



--------------------------------------------------------------------------------



 



               (i) the Assignment, as assignee;
               (ii) the Closing Statement; and
               (iii) a secretary’s certificate from a secretary of the Company
or the authorizing entity, certifying the legal existence and good standing of
the Company in the State of Delaware and the power and authority of the relevant
entity on behalf of the Company to execute and deliver this Agreement and all
other documents contemplated in connection therewith, and to perform all
obligations of the Company hereunder and thereunder.
          5.  (A) Member represents and warrants to the Company and the DRA
Member as of the date hereof that:
                (a) The Colonial Membership Interests represent all of Member’s
right, title and interest in and to the Company.
                (b) Member has not transferred, assigned or conveyed all or any
portion of the Colonial Membership Interests to a third party and the Colonial
Membership Interests are free and clear of all pledges, liens, security
interests, encumbrances and restrictions whatsoever, other than those created by
DRA Member on behalf of the Company.
               (c) Member has not granted any right or option to acquire the
Colonial Membership Interests to any third party (other than to the Company or
DRA Member hereunder or under the LLC Agreement) and there are no outstanding
obligations to issue, sell, or grant any rights to acquire any equity or
ownership interests in the Colonial Membership Interests (other than to the
Company or DRA Member hereunder or under the LLC Agreement).
                (d) Member is the sole record and beneficial owner of, and has
good title to, the Colonial Membership Interests and Member has the full right,
power and authority to transfer title thereto to the Company pursuant to this
Agreement.
                (e) There are no claims, actions, suits or proceedings, or, to
Member’s knowledge, investigations, whether governmental or private, pending, or
to Member’s knowledge, threatened or contemplated against or affecting Member or
the Colonial Membership Interests that would, if adversely determined, have an
adverse effect on the Colonial Membership Interests or the ability of Member to
perform its obligations under this Agreement.
                (f) Member is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
All requisite limited liability company action has been taken by Member in
connection with entering into this Agreement and the performance of its
obligations hereunder, and Member has the full right, power and authority to
enter into this Agreement and perform its obligations hereunder and to execute,
deliver and perform, and enter into and consummate, all of the documents and
transactions contemplated by this Agreement.
                (g) The execution, delivery and performance of this Agreement by
Member does not, and the consummation of the transactions contemplated herein
and compliance with the terms of this Agreement will not, (i) conflict with the
organizational

3



--------------------------------------------------------------------------------



 



documents of Member, or (ii) violate or conflict with any law or governmental
regulation applicable to Member.
               (h) Member has filed and will file all tax returns required to be
filed, and due to be filed, by Member with respect to income taxes pertaining to
the Company, and has paid and will pay when due and payable all income taxes of
Member pertaining to the Company.
               (i) (1) To Member’s knowledge, Member is in compliance with the
requirements of Executive Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders or
regulations in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”) and (2) neither
Member nor to Member’s knowledge, any beneficial owner of Member (other than
public shareholders of any entity traded on any U.S. stock exchange, as to which
Member makes no representations or warranties) is (x) listed on the Specially
Designated Nationals and Blocked Persons List maintained by OFAC pursuant to the
Order and/or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Orders (such lists are collectively referred to as the
“Lists”), (y) a person or entity who has been determined by competent authority
to be subject to the prohibitions contained in the Orders, or (z) owned or
controlled by, or acts for or on behalf of, any person or entity on the Lists or
any other person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Orders.
               (j) The Member does not own and it has never owned any assets or
properties other than the Colonial Membership Interests. Member has not carried
on any material business or conducted any material operations other than with
respect to the Colonial Membership Interests or the Property.
               (k) Neither Member nor its affiliates has taken any unilateral,
material action in excess of the authority granted to such entity in the LLC
Agreement or any management agreement between Member or its affiliates and Owner
with respect to the Property.
               (l) Member has delivered to DRA Member all notices of default or
claims sent or received by Member or its affiliates with respect to the
Property, the Colonial Membership Interests or agreements to which Member (or
its affiliates), the Company, the Owners or DRA Member is a party.
               (m) Member has delivered to DRA Member fully executed copies of
all leases entered into by Member in accordance with Section 5.2(d) of the LLC
Agreement.
               (B) The representations and warranties of Member contained in
Section 5(A)(a)-(i) shall survive the Membership Closing. The representations
and warranties of Member contained in Section 5(A)(j)-(m) shall survive the
Membership Closing until December 31, 2010. Any representations or warranties in
this Section 5 that are qualified to “Member’s knowledge” shall mean to the
knowledge of the Member Knowledge Parties. Member shall have no liability to the
Company or DRA Member with respect to any breach of

4



--------------------------------------------------------------------------------



 



any representations or warranties contained in Section 5(A) of which Valla Brown
or Jodi Dellisanti had actual knowledge prior to Membership Closing, after due
inquiry of the appropriate party or parties (each individually, a “Company
Knowledge Party”, collectively, the “Company Knowledge Parties”).
          6. (A) DRA Member represents and warrants to Member as of the date
hereof that:
               (a) The Company is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
All requisite limited liability company action has been taken by the Company in
connection with entering into this Agreement and the performance of its
obligations hereunder, and the Company has the full right, power and authority
to enter into this Agreement and perform its obligations hereunder and to
execute, deliver and perform, and enter into and consummate, all of the
documents and transactions contemplated by this Agreement.
               (b) The execution, delivery and performance of this Agreement by
the Company does not, and the consummation of the transactions contemplated
herein and compliance with the terms of this Agreement will not, (i) conflict
with the organizational documents of the Company, (ii) violate or conflict with
any law or governmental regulation applicable to the Company or (iii) result in
a breach of any of the terms or provisions of, or constitute a default under any
contract, document, instrument or agreement (other than mortgage loans addressed
in Section 9(c)) by which the Company, Owner or the Property is bound.
               (c) To DRA Member’s knowledge, there are no claims, actions,
suits, proceedings or investigations, whether governmental or private, pending
or threatened or contemplated against or affecting DRA Member or the Company
that would, if adversely determined, have a material adverse effect on the
ability of the Company to perform its obligations under this Agreement.
               (B) The representations and warranties of DRA Member contained in
Section 6(A)(a), (b)(i) and (ii) and (c) shall survive the Membership Closing.
The representation and warranty of the DRA Member contained in
Section 6(A)(b)(iii) shall survive the Membership Closing until December 31,
2010 and shall relate only to contracts, documents, instruments or agreements
first binding on the Company, Owner or the Property after September 27, 2005.
Any representations or warranties in this Section 6 that are qualified to “DRA
Member’s knowledge” shall mean to the knowledge of the Company Knowledge
Parties. The Company shall have no liability to the Member with respect to any
breach of any representations or warranties contained in Section 6(A) of which
Bo Jackson, Jim Maher, or Robbin Pearson had actual knowledge prior to
Membership Closing, after due inquiry of the appropriate party or parties which
shall include inquiry with the property managers (each a “Property Manager” and,
collectively, the “Property Managers”) under all management agreements at the
Property (each individually, a “Member Knowledge Party”, collectively, the
“Member Knowledge Parties”).
          7. All items of adjustment shall be allocated as set forth on the
Closing Statement. Unless adjusted in accordance with the preceding sentence,
all income received and expense payable by the Company after the Membership
Closing whether attributable to the period prior to or after the date of the
Membership Closing shall be credited or charged one

5



--------------------------------------------------------------------------------



 



hundred (100%) percent to DRA Member. Notwithstanding anything to the contrary
set forth in the LLC Agreement or this Agreement, Member shall not be entitled
to any cash flow or any other distributions under the LLC Agreement.
          8. In addition to the obligations imposed and covenants made by Member
in this Agreement, Member covenants and agrees that after the Membership Closing
that Member shall (i) deliver to the Company or its designee all records, books
of account, files and other documents of the Company and its subsidiaries in
Member’s (or its affiliates’) possession and control and (ii) reasonably
cooperate with the Company, at the Company’s expense, to the extent necessary
for the Company to notify banks and other institutions holding accounts of the
Company and the Owners of the transactions contemplated by this Agreement, to
remove any account signatories that were designated by Member or its affiliates
and to change control of such accounts to DRA Member or the Company or its
designees, and Member agrees that neither it nor any affiliate thereof shall
draw on such accounts from and after Membership Closing.
          9. (a) Notwithstanding anything contained in the LLC Agreement to the
contrary, from and after the Membership Closing, subject to the knowledge
qualification in Section 6(B), the Company shall hold harmless, indemnify and
defend Member, Colonial Guarantor, their respective affiliates, and their
respective officers, directors, partners, managers, members, employees, agents
and representatives from and against any losses, liabilities, costs, damages and
expenses (including reasonable attorneys’ fees, charges and disbursements)
(collectively, “Losses”) arising out of or resulting from claims under, or
enforcement of, the Guaranty except where the Losses arise by reason of the
misfeasance or malfeasance attributable to the actions or inactions of Colonial
Guarantor, Member, or an affiliate thereof, all for which Member shall be
responsible, unless the misfeasance or malfeasance of the Colonial Guarantor,
Member, or an affiliate thereof (other than Property Manager) occurs after the
Membership Closing. The foregoing indemnity shall terminate upon the earlier to
occur of (i) the release of Colonial Guarantor, and (ii) the release or payment
in full of the existing debt at McGinnis.
               (b) From and after the Membership Closing, subject to the
knowledge qualification in Section 6(B), the Company shall indemnify, protect,
defend and hold Member, its affiliates, and their respective officers,
directors, partners, managers, members, employees, agents and representatives
but not the Property Managers, harmless from and against any Losses arising out
of or resulting from (i) the material breach of any of the Company’s
representations or warranties set forth herein and (ii) the material
non-compliance with or failure to perform any covenant or agreement of the
Company or DRA Member contained herein. The survival period for the indemnity in
Section 9(b)(i) shall run coterminous with the corresponding representation
survival period set forth in Section 6(B). The Company shall have no liability
to Member or its affiliates, and their respective officers, directors, partners,
managers, members, employees, agents and representatives under this indemnity
relating to the representation and warranty in Section 6(b)(iii) (the
“Redemption Consent Indemnity”) in excess of the DRA Cap (as defined in the
Ravinia Sale Agreement), in the aggregate. Notwithstanding anything contained
herein or in the Ravinia Sale Agreement to the contrary, the Company’s and
Seller’s (as defined in the Redemption Agreement) aggregate liability under the
Title Indemnity (as defined in the Ravinia Sale Agreement) and the Redemption
Consent Indemnity shall in no event exceed the amount of the DRA Cap, in the
aggregate.

6



--------------------------------------------------------------------------------



 



               (c) From and after the Membership Closing, the Company shall
indemnify, protect, defend and hold Member, its affiliates, and their respective
officers, directors, partners, managers, members, employees, agents and
representatives harmless from and against any Losses arising out of or resulting
from the Company’s failure to provide notice of the transactions contemplated by
this Agreement to the mortgage lenders of mortgage debt encumbering the Property
to which Owner is a party.
               (d) From and after the Membership Closing, subject to the
knowledge qualification in Section 5(B), Member shall indemnify, protect, defend
and hold the Company, its affiliates, and their respective officers, directors,
partners, managers, members, employees, agents and representatives, harmless
from and against any Losses arising out of or resulting from (i) the material
breach of any of Member’s representations or warranties set forth herein, or
(ii) the material non-compliance with or failure to perform any covenant or
agreement of Member contained herein. The survival period for the indemnity in
Section 9(d)(i) shall run coterminous with the corresponding representation
survival period set forth in Section 5(B).
               (e) If the Protected Party learns of any event, occurrence or
state of facts by which any indemnification (an “Indemnification”) is likely to
apply, the protected party (the “Protected Party”) shall give prompt written
notice thereof to the responsible party (the “Responsible Party”) and the
Responsible Party shall have a commercially reasonable opportunity and
commercially reasonable period of time to take such action (including legal
action or defenses) as may be appropriate or necessary to fulfill its
obligations hereunder, and the Protected Party shall reasonably cooperate with
the Responsible Party’s investigation and defense of any claim involved in the
Indemnification, at no cost (other than de minimus) to the Protected Party. The
Responsible Party shall be entitled to control the defense of any third party
claim, including the selection of counsel (subject to the Protected Party’s
reasonable approval), in each case at the Responsible Party’s expense. If a
Responsible Party is not adequately or properly defending the defense of any
third party claim, as determined by the Protected Party in its reasonable
discretion, Protected Party may so defend with their selected counsel at the
expense of the Responsible Party with legal fees to be paid by the Responsible
Party on demand. The Protected Party shall not be entitled to settle any such
third party claim without the Responsible Party’s approval, not to be
unreasonably withheld, conditioned or delayed, and the Responsible Party’s
Indemnification obligation shall not apply to any settlement consummated without
the Responsible Party’s consent, unless any such settlement by the Protected
Party is the result of the Responsible Party’s default of its obligations under
this Section 9(e).
          10. Although the parties contemplate that no so-called transfer taxes
or documentary stamp taxes for any State in which any portion of the Property is
located will be imposed as a result of the transactions contemplated by this
Agreement, Member and DRA Member (on behalf of the Company) each agree to pay
fifty (50%) percent of such taxes to the extent so imposed.
          11. All notices, demands or other communications given hereunder shall
be in writing and shall be deemed to have been duly delivered (i) upon the
delivery (or refusal to accept delivery) by messenger or overnight express
delivery service (or, if such date is not on a business day, on the business day
next following such date), or (ii) upon the receipt by facsimile transmission as
evidenced by a receipt transmission report, followed by delivery by one of the

7



--------------------------------------------------------------------------------



 



means identified in (i) above, addressed as follows:

     
If to the Company or
to DRA Member, to:
  c/o DRA Advisors LLC
220 East 42nd Street 27th floor
New York, NY 10017
Attention: Brian Summers
Facsimile: (212) 697-7404
 
   
and with a copy to
(which shall not
constitute notice):
  Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Attention: Martin Luskin, Esq.
Facsimile: 917-332-3714
 
   
If to Member, to:
  Colonial Realty Limited Partnership
2101 6th Avenue North, Suite 750
Birmingham, Alabama 35203
Attention: Reynolds Thompson
Facsimile: 205-986-6936
 
   
with a copy to
(which shall not
constitute notice):
  Hogan & Hartson LLP
555 13th Street, N.W.
Washington, DC 20004
Attention: Paul Manca
Facsimile: (202) 637-5910

Any party may, by notice given as aforesaid, change the address or addresses, or
designate an additional address or additional addresses, for its notices,
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice.
          12. Except as otherwise provided in this Agreement, any property
management agreement between an Owner and Property Manager, and except for
fraud, from and after the Membership Closing, DRA Member and the Company hereby
release and forever discharge Member and its directors, officers, shareholders,
members, managers, employees, agents, representatives, subsidiaries, affiliated
companies, successors and assigns but not the Property Managers of and from any
and all rights to indemnification, claims, demands, actions, causes of action,
liabilities, damages, expenses and suits of every kind, character and
description, known or unknown, at law or in equity, which DRA Member or the
Company may have had at any time heretofore, may have now or may have at any
time hereafter, arising from, relating to, resulting from or in any manner
incidental to any and every matter, thing or event whatsoever occurring or
failing to occur at any time in the past up to and including the date of this
Agreement with respect to Member’s ownership of the Colonial Membership
Interests

8



--------------------------------------------------------------------------------



 



and/or participation as a member of the Company and, by receipt of the
consideration to be received by Member and the Colonial Membership Interests to
be received by the Company at the Membership Closing, up to and including the
Membership Closing. Except as otherwise provided in this Agreement and except
for fraud, from and after the Membership Closing, Member hereby releases and
forever discharges DRA Member, the Company, any Owner and their respective
directors, officers, shareholders, members, managers, employees, agents,
representatives, subsidiaries, affiliated companies, successors and assigns of
and from any and all rights to indemnification, claims, demands, actions, causes
of action, liabilities, damages, expenses and suits of every kind, character and
description, known or unknown, at law or in equity, which Member may have had at
any time heretofore, may have now or may have at any time hereafter, arising
from, relating to, resulting from or in any manner incidental to any and every
matter, thing or event whatsoever occurring or failing to occur at any time in
the past up to and including the date of this Agreement with respect to Member’s
ownership of the Colonial Membership Interests and, by receipt of the
consideration to be received by Member and the Colonial Membership Interests to
be received by the Company at the Membership Closing, up to and including the
Membership Closing.
          13. Except as may be reasonably required to comply with applicable
law, governmental regulation, court process or obligations pursuant to any
listing agreement with any national securities exchange, each of Member, the
Company and DRA Member shall use its commercially reasonable efforts to consult
with the other before issuing, and provide the other the opportunity to review
and comment upon, any press release or other written public statement that
contains a description of the transactions hereunder and shall not issue any
such press release or make any such written public statement prior to such
consultation. Without expanding or limiting the foregoing, the parties shall be
entitled to discuss, on a confidential basis, the terms of the transactions and
the other information contained herein with rating agencies and potential
sources of financing for consummation of the transactions contemplated hereby,
as well as with any of their respective members, partners or other equity
holders and their respective agents and representatives.
          14. This Agreement may be executed in two or more counterparts and
each of such counterparts, for all purposes, shall be deemed to be an original
but all of such counterparts together shall constitute but one and the same
instrument, binding upon all parties hereto, notwithstanding that all of such
parties may not have executed the same counterpart. Facsimile counterparts shall
be binding.
          15. This Agreement shall be construed under and in accordance with the
laws of the State of Delaware, without regard to its principles of conflicts of
law.
          16. Member, DRA Member and the Company shall from time to time after
the Membership Closing, each at its sole cost and expense (except as otherwise
set forth in this Agreement), take such actions as may be reasonably required to
accomplish the transactions contemplated by this Agreement. DRA Member and the
Company shall use commercially reasonable efforts, but at no expense or
additional liability thereto, to assist Member in obtaining a written release of
all obligations of Colonial Guarantor under the Guaranty in form and substance
reasonably satisfactory to Member and Colonial Guarantor within 30 days
following the Membership Closing or as soon as reasonably practicable
thereafter.

9



--------------------------------------------------------------------------------



 



          17. Each of the parties hereto represents and warrants to the other
that no broker or finder was engaged or dealt with in connection with any of the
transactions contemplated by this Agreement, and each of the parties shall
indemnify and hold the other harmless from and against any and all claims or
liabilities asserted by or on behalf of any alleged broker or finder for
broker’s fees, finder’s fees, commissions or like payments.
          18. Member, DRA Member and the Company hereby agree to the waiver of
all provisions of the LLC Agreement that would preclude, or would be breached or
violated by, the consummation of the transactions contemplated hereby.
          19. Except as expressly set forth in this Agreement, this Agreement is
for the sole benefit of the parties to this Agreement and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
party any legal or equitable right, benefit or remedy of any nature whatsoever.
          20. This Agreement, including the attachments and exhibits hereto,
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
letters of intent, negotiations and discussions, whether oral or written, of the
parties, and there are no warranties, representations or other agreements,
express or implied, made to any party by any other party in connection with the
subject matter hereof except as specifically set forth herein or in the
documents delivered pursuant hereto or in connection herewith.
          21. No supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the parties to be bound
thereby. No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.
          22. Except to the extent provided otherwise in Section 10, all fees,
costs and expenses incurred by any party hereto in connection with this
Agreement shall be borne by such party.
          23. No party shall have the right, power or authority to assign any
portion of this Agreement or its rights hereunder or to delegate any duties or
obligations arising under this Agreement, voluntarily, involuntarily or by
operation of law, without the other party’s prior written consent.
          24. Any provision or part of this Agreement which is invalid or
unenforceable in any situation in any jurisdiction shall, as to such situation
and such jurisdiction, be ineffective only to the extent of such invalidity and
shall not affect the enforceability of the remaining provisions hereof or the
validity or enforceability of any such provision in any other situation or in
any other jurisdiction.
          25. As used in this Agreement, any reference to the masculine,
feminine or neuter gender shall include all genders, the plural shall include
the singular, and singular shall include the plural. Unless the context
otherwise requires, the term “party” when used in this

10



--------------------------------------------------------------------------------



 



Agreement means a party to this Agreement. References in this Agreement to a
party or other person or entity include their respective successors and
permitted assigns. The words “include,” “includes” and “including” when used in
this Agreement shall be deemed to be followed by the phrase “without limitation”
unless such phrase otherwise appears. Unless the context otherwise requires,
references in this Agreement to Sections, Attachments and Exhibits shall be
deemed references to Sections of, and Attachments and Exhibits to, this
Agreement. Unless the context otherwise requires, the words “hereof,” “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Section or provision of
this Agreement. With regard to each and every term and condition of this
Agreement, the parties understand and agree that the same have or has been
mutually negotiated, prepared and drafted, and that if at any time the parties
desire or are required to interpret or construe any such term or condition or
any agreement or instrument subject thereto, no consideration shall be given to
the issue of which party actually prepared, drafted or requested any term or
condition of this Agreement. All references in this Agreement to “dollars” or
“$” shall mean United States dollars.
          26. In addition to the explicit provisions of Section 5 and Section 6,
the terms of the following Sections shall survive the Membership Closing:
Sections 7, 8, 9, 10, 11, 12, 13, 15 – 25 and this Section 26.
[SIGNATURES ON FOLLOWING PAGE]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Member, DRA Member and the Company have duly
executed this Agreement the day and year first above written.

            MEMBER:

COLONIAL OFFICE JV LLC, a Delaware limited liability company
      By:   /s/ C. Reynolds Thompson III         Name:   C. Reynolds Thompson
III        Title:   President and CFO     

            DRA MEMBER:

DRA CRT ACQUISITION CORP., a Delaware corporation
      By:   /s/ Jean Marie Apruzzese         Name:   Jean Marie Apruzzese       
Title:   Vice President     

            COMPANY :

CRTP OP LLC, a Delaware limited liability company
      By: DRA CRT ACQUISITION CORP., a        Delaware corporation             
 

                  By:   /s/ Jean Marie Apruzzese         Name:   Jean Marie
Apruzzese        Title:   Vice President   

12



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
FORM OF ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS
          This Assignment and Assumption of Membership Interests (this
“Assignment”) is made as of the 25th day of November, 2009 by and between
COLONIAL OFFICE JV LLC, a Delaware limited liability company, having an address
at 2101 6th Avenue North, Suite 750, Birmingham, Alabama 35203 (“Assignor”) and
CRTP OP LLC, Delaware limited liability company, having an address at c/o DRA
Advisors LLC, 220 East 42nd Street, New York, New York 10017 (“Assignee”).
W I T N E S S E T H :
          WHEREAS, Assignor, is the owner of a fifteen percent (15%) membership
interest (the “Colonial Membership Interests”) in Assignee pursuant to that
certain Amended and Restated Limited Liability Company Agreement dated as of
September 27, 2005, as amended by the First Amendment to Amended and Restated
Limited Liability Company Agreement dated as of December 30, 2008 (as amended,
the “LLC Agreement”); and
          WHEREAS, pursuant to that certain Redemption of Membership Interests
Agreement (the “Redemption Agreement”) dated as of November 25th, 2009 between
Assignor, Assignee and DRA CRT Acquisition Corp., Assignor has agreed to
transfer, assign and convey the Colonial Membership Interests to Assignee in a
redemption transaction and Assignee has agreed to accept such assignment and
assume all of Assignor’s obligations and liabilities with respect to the
Colonial Membership Interests under the LLC Agreement (the “Colonial Membership
Obligations and Liabilities”) from and after the date hereof, subject to the
terms of this Assignment and the Redemption Agreement.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:
          1. Effective on the date hereof, Assignor hereby transfers, assigns
and conveys all of its right, title and interest in the Colonial Membership
Interests to Assignee with all of the rights, powers, privileges and interests
of Assignor arising out of or pursuant to the LLC Agreement, as the same may be
amended and restated, and withdraws as a Member of the Company.
          2. Assignee hereby accepts such assignment and releases Assignor from
the Colonial Membership Obligations and Liabilities from and after the date
hereof subject to the terms of the Redemption Agreement.
          3. This Assignment is made without warranty or representation by
Assignor





--------------------------------------------------------------------------------



 



and without recourse to Assignor in any manner whatsoever, express or implied,
except as may otherwise be expressly set forth in this Assignment and in the
Redemption Agreement.
          4. This Assignment may not be modified, altered or amended, or its
terms waived, except by an instrument in writing signed by the parties hereto.
          5. None of the provisions of this Assignment are intended to be, nor
shall they be construed to be, for the benefit of any third party.
          6. This Assignment may be executed in counterparts all of which taken
together shall constitute one original assignment.
          7. If any provision of this Assignment is determined by a court of
competent jurisdiction to be invalid or unenforceable, such determination will
not effect the remaining provisions of this Assignment, all of which will remain
in full force and effect.
          8. This Assignment shall be governed by the laws of the State of
Delaware.
[SIGNATURES ON FOLLOWING PAGE]





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered
this Assignment as of the date first above written.

            ASSIGNOR:
COLONIAL OFFICE JV LLC, a Delaware limited liability company
      By:   /s/ C. Reynolds Thompson III         Name:   C. Reynolds Thompson
III        Title:   President and CFO     

            ASSIGNEE:
CRTP OP LLC, a Delaware limited liability company

By : DRA CRT ACQUISITION CORP.
   

                  By:   /s/ Jean Marie Apruzzese         Name:   Jean Marie
Apruzzese        Title:   Vice President     





--------------------------------------------------------------------------------



 



EXHIBIT 2
PROPERTIES

                          Property Name   Property Address   City   State   ZIP
  Fee Simple Owner  
7777 Baymeadows Way
  7777 Baymeadows Way   Jacksonville   FL     32256     CRT Baymeadows Ltd.
Atlantic Center Plaza
  1180 W. Peachtree Street   Atlanta   GA     30309     CRT ACP, LLC
 
                       
Baymeadows Center (5 Bldgs):
                      DRA CRT Baymeadows Center LLC
Gunti Building
  8928 Freedom Commerce   Jacksonville   FL     32256      
Hamilton
  8375 Dix Ellis Trail   Jacksonville   FL     32256      
Jackson
  8381 Dix Ellis Trail   Jacksonville   FL     32256      
Desoto
  8880 Freedom Crossing Trail   Jacksonville   FL     32256      
Suwannee
  8875 Liberty Ridge   Jacksonville   FL     32256      
Nassau
  8350 Dix Ellis Trail   Jacksonville   FL     32256      
Osborn Building
  8928 Freedom Commerce Parkway   Jacksonville   FL     32256      
Birmingham Land
  TBD   Birmingham   AL           DRA CRT Alabama Land LLC
 
                       
Broward Financial Center
  500 East Broward Boulevard   Fort Lauderdale   FL     33312     CTA Partners
LP
Chamblee Center (21 Bldgs)
                      DRA CRT Chamblee Center LLC
Cambridge
  2965 Flowers Rd. S.   Atlanta   GA     30341      
Colgate
  2920 Brandywine Rd.   Atlanta   GA     30341      
Columbia
  2900 Woodcock Blvd.   Atlanta   GA     30341      
Cornel
  3355 Northeast Expressway   Atlanta   GA     30341      
Davidson
  2858 Woodcock Blvd.   Atlanta   GA     30341      
Drake
  2990 Brandywine Rd.   Atlanta   GA     30341      
Duke
  2872 Woodcock Blvd.   Atlanta   GA     30341      
Fordham
  2980 Brandywine Rd.   Atlanta   GA     30341      

 



--------------------------------------------------------------------------------



 



                          Property Name   Property Address   City   State   ZIP
  Fee Simple Owner
Hollins
  2970 Brandywine Rd.   Atlanta   GA     30341      
Darthmouth
  3395 Northeast Expressway   Atlanta   GA     30341      
Harvard
  3375 Northeast Expressway   Atlanta   GA     30341      
McGill
  2835 Brandywine Rd.   Atlanta   GA     30341      
Oglethorpe
  2971 Flowers Rd. So.   Atlanta   GA     30341      
Oxford
  2951 Flowers Rd. So.   Atlanta   GA     30341      
Rhodes
  3005 Chamblee Tucker   Atlanta   GA     30341      
Rutgers
  3003 Chamblee Tucker   Atlanta   GA     30341      
Stanford
  2960 Brandywine Rd.   Atlanta   GA     30341      
Tulane
  2888 Woodcock Blvd.   Atlanta   GA     30341      
Vanderbilt
  2939 Flowers Rd   Atlanta   GA     30341      
Yale
  2945 Flowers Rd   Atlanta   GA     30341      
Williams
  2877 Brandywine Rd.   Atlanta   GA     30341      
Charlotte Univ Center (2 Bldgs)
                      DRA CRT Charlotte University Center LP  
Resource SQ I
  10925 David Taylor Drive;   Charlotte   NC     28262      
Resource SQ II
  10926 David Taylor Drive;   Charlotte   NC     28263      
Greensboro Land
                      DRA CRT Greensboro Land LP
 
  4904 Koger Boulevard   Greensboro   NC            
 
  2405 West Meadowview Boulevard   Greensboro   NC            
 
  2407 West Meadowview Boulevard   Greensboro   NC            
 
  1700 Pincroft   Greensboro   NC            
 
  1087 Stanley Road   Greensboro   NC            
Jacksonville JTB Center (4 Bldgs)
  including Landstar   Jacksonville   FL     32224     DRA CRT JTB Center LLC  
Carlton
  5011 Gate Parkway -Bld 100   Jacksonville   FL     32256      
Collier
  5011 Gate Parkway- Bldg 200   Jacksonville   FL     32256      
Deerwood Park
  7596 Centurion Pkwy   Jacksonville   FL     32256      
Landstar
  13410 S. Sutton Park   Jacksonville   FL     32224     DRA Landstar LLC  
Germantown Center
                      DRA CRT Germantown Center LP

 



--------------------------------------------------------------------------------



 



                          Property Name   Property Address   City   State   ZIP
  Fee Simple Owner
Gainesborough
  65 Germantown Court   Memphis   TN     38018      
Grove
  60 Germantown Court   Memphis   TN     38018      
Kimbrough
  57 Germantown Court   Memphis   TN     38018      
Land
  Germantown Pkwy   Memphis   TN     38018      
Oak Ridge
  8000 Centerview Pky.   Memphis   TN     38018      
Parkway
  8001 Centerview Pky.   Memphis   TN     38018      
Stuart
  51 Germantown Court   Memphis   TN     38018      
Lake Mary Center (2 Bldgs)
                      DRA CRT Lake Mary Center LLC
Primera I
  610 Crescent Executive Center   Lake Mary   FL     32746      
Primera II
  615 Crescent Executive Center   Lake Mary   FL     32746      
Lakes on Post Oaks (3 Bldgs)
                      DRA CRT Post Oak LP
 
  3000 Post Oak Boulevard   Houston   TX     77056      
 
  3040 Post Oak Boulevard   Houston   TX     77057      
 
  3050 Post Oak Boulevard   Houston   TX     77058      
Orlando Central Center (21 Bldgs)
                      DRA CRT Orlando Central Center LLC
Amherst
  3203 Lawton Rd.   Orlando   FL     32803      
Bainbridge
  3421 Lawton Rd.   Orlando   FL     32803      
Bennington
  3555 Maguire Blvd.   Orlando   FL     32803      
Carr
  3113 Lawton Rd.   Orlando   FL     32803      
Chandler
  3438 Lawton Rd.   Orlando   FL     32803      
Commodore
  3444 McCrory Place   Orlando   FL     32803      
Enterprise
  1001 Executive Ctr   Orlando   FL     32803      
Essex
  3101 Maguire Blvd.   Orlando   FL     32803      
Forrestal
  930 Woodcock Rd.   Orlando   FL     32803      
Hollister
  3535 Lawton Rd.   Orlando   FL     32803      
Independence
  1010 Executive Ctr   Orlando   FL     32803      
Lexington
  3319 Maguire Blvd.   Orlando   FL     32803      
Palmetto
  1040 Woodcock Rd.   Orlando   FL     32803      
Porterfield
  3191 Maguire Blvd.   Orlando   FL     32803      

 



--------------------------------------------------------------------------------



 



                          Property Name   Property Address   City   State   ZIP
  Fee Simple Owner
Princeton
  1060 Woodcock Rd.   Orlando   FL     32803      
Rockbridge
  1000 Woodcock Rd.   Orlando   FL     32803      
Saratoga
  3165 McCrory Place   Orlando   FL     32803      
St. Paul
  1080 Woodcock Rd.   Orlando   FL     32803      
Tedder
  988 Woodcock Rd.   Orlando   FL     32803      
Yorktown
  3657 Maguire Blvd.   Orlando   FL     32803      
Langley
  3751 Maguire Blvd.   Orlando   FL     32803      
Orlando Central Land
  Adjacent to Orlando Central Office Park   Orlando   FL     32803     DRA CRT
Orlando Central Land LLC  
Orlando University (4 Bldgs)
                      DRA CRT Orlando University Center LLC
Cragg
  3452 Lake Lynda Dr.   Orlando   FL     32817      
Dover
  11301 Corporate Blvd   Orlando   FL     32817      
Rosemont Bldg
  11315 Corporate Blvd   Orlando   FL     32817      
Laurel
  3504 Lake Lynda Dr.   Orlando   FL     32817      
Glenridge
  3505 Lake Lynda Dr.                    
Park at Windward Concourse (McGinnis Park)
                    CRT/McGinnis Office, Ltd.  
100 Mcginnis Park
  1720 Windward Concourse   Alpharetta   GA     30005      
200 Mcginnis Park
  1725 Windward Concourse   Alpharetta   GA     30005      
McGinnis Park Land
  Adjacent to PWC Office Park   Alpharetta   GA     30005     CRT/McGinnis
Undeveloped, Ltd.
Perimeter Center
  1455 Lincoln Parkway   Atlanta   GA     30346     DRA CRT Perimeter Center LLC
Signature Place (2 Bldgs)
                      CRT Signature Place LP
Sig. I
  14755 Preston Road   Dallas   TX     75254      
Sig. II
  14785 Preston Road   Dallas   TX     75254      
Westchase Corp Center
  10111 Richmond Avenue   Houston   TX     77042     CRT Westchase LP

 